Citation Nr: 0206068	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for pseudoxanthoma 
elasticum with blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  He received The Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in which the RO determined that 
new and material evidence sufficient to reopen the claim for 
entitlement to service connection for pseudoxanthoma 
elasticum with blindness had not been received.

In February 2001 the Board determined that new and material 
evidence sufficient to reopen the claim for entitlement to 
service-connection for pseudoxanthoma elasticum with 
blindness had been received and reopened the claim.  After 
reopening the issue was remanded for additional development.  
This development has been accomplished and the matter has 
been returned to the Board for further appellate review.  


FINDING OF FACT

There is probative medical evidence, for and against the 
claim, concerning the onset of pseudoxanthoma elasticum with 
blindness and this medical evidence is about equally balanced 
on the issue of whether his vision disability had its onset 
during service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, pseudoxanthoma elasticum with blindness had its onset 
during service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. 
§§ 3.303, 3.304, 4.9 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a).  

A congenital defect, it may not be service connected.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2001) (congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes); 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  However, 
VA General Counsel opinions, VAOPGCPREC 67-90; VAOPGCPREC 82-
90; VAOPGCPREC 11-1999, among other things, stand for the 
proposition that while congenital or developmental "defects" 
are not considered disabilities for VA compensation purposes, 
but that congenital or developmental "diseases" (1) which are 
shown to have actual onset during active military service or 
(2) which have onset prior to service but which are shown to 
be aggravated beyond their ordinary progress during service, 
may indeed result in an allowance of service connection for 
the underlying disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).  

The Board finds that both the private and VA medical opinions 
reflect that the veteran's pseudoxanthoma elasticum with 
blindness is in the class of congenital/developmental defects 
listed in 38 C.F.R. § 3.303(c) and is not considered a 
disability under applicable legislation.  In a letter dated, 
June 6, 1996, Dr. Medlock, of Retina Associates, wrote that 
yes, the veteran's visual loss was related to angioid streaks 
and abnormal blood vessels developing from these streaks.  
Angioid streaks were commonly seen with pseudoxanthoma 
elasticum.  In a letter dated, June 10, 1996, Dr. Roberts 
thought that clearly the veteran's visual loss was related to 
pseudoxanthoma elasticum.  In a June 11, 1997, letter Dr. 
Thomas, of Barnes Retina Institute, wrote that he first 
examined the veteran in August 1993.  At that time it was 
clear that he had had angioid streaks (an uncommon problem in 
the retinas) in both eyes, also skin findings consistent with 
pseudoxanthoma elasticum.  In a September 1999 letter Dr. 
Neldner, Dermatology, wrote that the veteran's hereditary 
disorder pseudoxanthoma elasticum was presumably present, but 
undiagnosed during his tour of duty in Vietnam in 1969.  
Pursuant to the Board's February 2001 remand and after review 
of the veteran's medical records, a VA examiner stated, in 
October 2001, that the veteran had the diagnosis of 
pseudoxanthoma elasticum, which in his case was an autosomal 
recessive inherited disease.  

Therefore the question becomes whether pseudoxanthoma 
elasticum is shown to have actual onset during active 
military service or was aggravated beyond its ordinary 
progress during service.  Service medical records show that 
no abnormalities or defects were noted on the March 1966 
Report of Medical Examination.  In May 1967 the impression 
was gastritis.  In June 1968 the diagnosis was gastritis, 
questionable viral.  The veteran was seen for epigastric 
distress on October 14, 1969.  He vomited some blood.  The 
diagnosis was peptic ulcer disease.  On October 15, 1969, the 
impression was rule out active duodenal ulcer.  In November 
1969 there was no vomiting and the impression was gastritis, 
history of peptic ulcer like symptoms.  No defects or 
abnormalities were identified on the November 1969 Report of 
Medical Examination at separation.  

Private medical records show that the May 5, 1969 St. 
Anthony's Hospital admission notice final diagnosis was 
peptic disease with ulcer.  Upon examination on May 6, 1969 
the veteran's neck was supple without masses.  His chest was 
clear to auscultation and percussion.  The veteran's abdomen 
was soft and flat.  The liver, kidney and spleen could not be 
palpated and no masses or tenderness were found.  Bowel 
sounds were present in all four quadrants.  No hernia was 
detected.  There were no significant skin abnormalities 
noted.  The May 1969 chest x-ray was normal and the gall 
bladder series was negative.  The upper gastrointestinal 
study showed lower esophageal ring and very small hernia 
reduced erect without reflux or complication.  The bulb was 
small and a little irritable but Dr. Norton failed to find 
any obstruction.  He thought that there was a very small 
superficial ulcer crater posteriorly on the bulb marked on 
one of the films.  This was a minimal finding but it was 
definite.  No tumor was seen, no other abnormality was noted.  
They found a small sliding hiatal hernia and small duodenal 
ulcer without complication.  

The opinions as to whether pseudoxanthoma elasticum with 
blindness is shown to have actual onset during active 
military service are not unanimous.  Dr. Medlock, of Retina 
Associates, wrote that after reviewing the veteran's charts 
he did not see any evidence of any eye examination back in 
the early part when the veteran was having all of his stomach 
problems.  He indicated that it would be very difficult for 
him to say that the angioid streaks were present at the time 
of all of the veteran's other problems.  The pseudoxanthoma 
elasticum most likely was present but Dr. Medlock could not 
say 100 percent since there were no eye examinations 
performed at that time.  Dr. Roberts wrote that he had 
reviewed the medical records that the veteran sent to him.  
He did not know any medical evidence that hiatal hernias and 
gastritis were associated with pseudoxanthoma elasticum.  Dr. 
Roberts indicated that gastrointestinal hemorrhage occurred 
with this disorder, however that problem was related to 
arterial degeneration in the gastrointestinal tract and not 
to gastritis or the presence of hiatal hernia.  Dr. Roberts 
wrote that he did not know of any medical evidence that renal 
stones were caused by pseudoxanthoma elasticum.  In summary, 
Dr. Roberts thought that clearly the veteran's artery 
problems and his visual problems were related to 
pseudoxanthoma elasticum but there was no good evidence that 
other conditions were.  

In November 1997 the veteran submitted pictures of himself 
while in the Army to show his angioid streaks while in 
service.  The veteran sent Dr. Thomas, of Barnes Retina 
Institute, these photographs taken in Vietnam.  Although the 
photographs were not very high magnification, Dr. Thomas 
could detect the "plucked chicken flesh" appearance on the 
veteran's neck even at that time.  Especially given his 
history of gastrointestinal bleeds, Dr. Thomas thought it was 
quite probable that the veteran had the pseudoxanthoma 
elasticum back at that time while he was serving in Vietnam.  

Dr. Neldner, Dermatology, wrote that gastrointestinal 
hemorrhage was a feature of pseudoxanthoma elasticum, 
occurring in 10 to 15 percent of affected individuals.  He 
stated that it could occur as early as childhood/adolescent 
years, or any time later.  Dr. Neldner indicated that the 
gastric x-ray findings were usually negative and showed no 
signs of ulcer or tumor of any kind.  The bleeding usually 
stopped spontaneously in a few days, but may require partial 
gastric resection and multiple transfusions in the more 
severe cases.  

He opined that in view of the veteran's diagnosis of 
pseudoxanthoma elasticum and negative x-ray examination, it 
was more likely that his gastrointestinal hemorrhage in 
Vietnam was from pseudoxanthoma elasticum.  The average age 
of onset of the skin lesions was age 13 years.  Dr. Neldner 
wrote that delayed onsets up to age 30 years, and above, 
become more rare, but has been reported.  Retinal angioid 
streaks usually appeared within 2 to 3 years after the onset 
of the skin lesions and were completely asymptomatic.  Dr. 
Neldner indicated that retinal hemorrhages seldom occurred 
prior to age 40 to 45 years, although may be triggered by 
blunt trauma to an eye at an early age.  The retinal 
hemorrhages almost always involve the macula and leave the 
individual with loss of central vision but preservation of 
peripheral vision.  Dr. Neldner stated that gastrointestinal 
hemorrhages could occur at any time from childhood on to old 
age.  If the skin lesions were not recognized, the diagnosis 
of pseudoxanthoma elasticum gastric hemorrhage could be very 
diffucult, which Dr. Neldner suspected was the case in 1969.  
He wrote that the veteran should actually know when his skin 
lesions first appeared, even though the diagnosis of 
pseudoxanthoma elasticum was not made until much later.  

The October 2001 VA examiner indicated that the problems the 
veteran has now were going to occur whether he would have 
been in the service or not, but if a skin biopsy had been 
done on him as a child, it would have made this diagnosis of 
pseudoxanthoma elasticum.  The VA examiner noted that many of 
the manifestations of the disease were not evident until 
later life as in the case of the veteran.  The November 2001 
VA examiner, after review of the claims file, wrote that he 
found no information or evidence to indicate that there were 
any problems of the veteran's eyes from the pseudoxanthoma 
elasticum while he was in the military.  The Board also notes 
that the VA specialist who provided the November 2001 opinion 
reviewed the veteran's claims file, including all of the 
opinions contained in that folder, and that, accordingly, the 
November 2001 VA opinion is of substantial probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

So as it stands, there are competent medical opinions 
supporting the claim for service connection for 
pseudoxanthoma elasticum with blindness and equally competent 
opposing medical opinions.  But when, as here, there is an 
approximate balance of evidence for and against the claim, 
the veteran is given the benefit of the doubt.  38 C.F.R. § 
3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

In granting this claim, the Board is mindful of the rather 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify the veteran of 
information and evidence that is necessary to substantiate 
his claim.  This law also eliminates the concept of a well- 
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Ordinarily, this change in law during the pendency of the 
appeal, due to the VCAA, might require remanding this case to 
the RO for compliance with the notice and duty to assist 
provisions contained in the new law, and because the RO 
typically would not have had an opportunity to consider 
whether any additional notification or development action is 
required under the VCAA-thereby raising the possibility of 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  However, a 
remand is not necessary in this particular instance because 
the Board is granting the benefit requested.


ORDER

Entitlement to service-connection for pseudoxanthoma 
elasticum with blindness is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

